DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment to claims filed 6/08/2022 have been entered.
Response to Arguments
Applicant’s arguments, see page 6, paragraph 1 and 2, filed 6/08/2022, with respect to claim 17 have been fully considered and are persuasive.  The rejection of claim 17, and subsequent dependent claims, has been withdrawn. 
Allowable Subject Matter
Claim 17-33 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that teaches a suture/anchor with a rail extending from the top surface of the body, the rail having a first end and a second end remote from the first end, the rail comprising a first projection extending between a first suture hole and the first end on a first side of the rail, and a second projection extending between a second suture hole and the second end on the first side of the rail and includes the combination of recited limitations in claim 17. The art alone or in combination did not teach a rail with protrusions at the distal end. The closest prior art, Santangelo (Pub No US/2018/0116654), cited in Office Action mailed 3/10/2022, fails to discloses the above limitations and would not be obvious to modify because the suture/anchor rail was designed as a retention feature and the inclusion of both a proximal and distal protrusion would create further resistance on the suture/anchor before it is fully seated against the proximal rail protrusion. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bourque (Pub No US/2010/0130989) discloses a suture/anchor assembly with sequential anchors that have rails but does not disclose protrusions on the rail. Stone (Pub No US/2008/0140093) discloses a suture/anchor with a rail
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771